DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of Claims
Claims 1-4, 7-14 are pending. Claims 1 and 12 have been amended and are independent.  This Office action is in response to the “Applicant’s arguments” received on 08/24/2022.
Reasons for Allowance
The allowable subject matter found in the Claims 1 and 12 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “predicting a second map position of the selected at least one surrounding vehicle, based on the determined first map position of the selected at least one surrounding vehicle, the measured velocity of the selected at least one surrounding vehicle, and the road geometry; measuring a location, relative to the ego-vehicle, of the selected at least one surrounding vehicle, when the selected at least one surrounding vehicle is estimated to be at the second map position; and updating the geographical position of the ego-vehicle based on the predicted second map position of the selected at least one surrounding vehicle and the measured location of the selected at least one surrounding vehicle, wherein said predefined one or more selection criteria comprises at least one of: the velocity of the selected at least one surrounding vehicle is V ± 10%, where V is the velocity of the ego-vehicle; a traveling direction of the selected at least one surrounding vehicle is the same as the ego-vehicle; and a relative distance between the selected at least one surrounding vehicle and the ego-vehicle is below a predefined threshold distance”. 
The closest prior art of reference is to Halder et al. (US2017/0217434 A1). Halder is also methods, systems, and computer program products for tracking objects within a dynamic environment for improved localization. However, Halder does not specifically state a system with "predicting a second map position of the selected at least one surrounding vehicle, based on the determined first map position of the selected at least one surrounding vehicle, the measured velocity of the selected at least one surrounding vehicle, and the road geometry; measuring a location, relative to the ego-vehicle, of the selected at least one surrounding vehicle, when the selected at least one surrounding vehicle is estimated to be at the second map position; and updating the geographical position of the ego-vehicle based on the predicted second map position of the selected at least one surrounding vehicle and the measured location of the selected at least one surrounding vehicle, wherein said predefined one or more selection criteria comprises at least one of: the velocity of the selected at least one surrounding vehicle is V ± 10%, where V is the velocity of the ego-vehicle; a traveling direction of the selected at least one surrounding vehicle is the same as the ego-vehicle; and a relative distance between the selected at least one surrounding vehicle and the ego-vehicle is below a predefined threshold distance”.
Another prior art of reference is Motoyama (EP 3358550 A1). Motoyama is also an information processing apparatus and an information processing method that enable enhancement of the accuracy in the recognition of locations of a moving body. However, Motoyama does not specifically state “predicting a second map position of the selected at least one surrounding vehicle, based on the determined first map position of the selected at least one surrounding vehicle, the measured velocity of the selected at least one surrounding vehicle, and the road geometry; measuring a location, relative to the ego-vehicle, of the selected at least one surrounding vehicle, when the selected at least one surrounding vehicle is estimated to be at the second map position; and updating the geographical position of the ego-vehicle based on the predicted second map position of the selected at least one surrounding vehicle and the measured location of the selected at least one surrounding vehicle, wherein said predefined one or more selection criteria comprises at least one of: the velocity of the selected at least one surrounding vehicle is V ± 10%, where V is the velocity of the ego-vehicle; a traveling direction of the selected at least one surrounding vehicle is the same as the ego-vehicle; and a relative distance between the selected at least one surrounding vehicle and the ego-vehicle is below a predefined threshold distance".
Both of these references either independently or in combination fail to anticipate or teach “predicting a second map position of the selected at least one surrounding vehicle, based on the determined first map position of the selected at least one surrounding vehicle, the measured velocity of the selected at least one surrounding vehicle, and the road geometry; measuring a location, relative to the ego-vehicle, of the selected at least one surrounding vehicle, when the selected at least one surrounding vehicle is estimated to be at the second map position; and updating the geographical position of the ego-vehicle based on the predicted second map position of the selected at least one surrounding vehicle and the measured location of the selected at least one surrounding vehicle, wherein said predefined one or more selection criteria comprises at least one of: the velocity of the selected at least one surrounding vehicle is V ± 10%, where V is the velocity of the ego-vehicle; a traveling direction of the selected at least one surrounding vehicle is the same as the ego-vehicle; and a relative distance between the selected at least one surrounding vehicle and the ego-vehicle is below a predefined threshold distance" in combination with the other claimed limitations. Therefore, Claims 1 and 12 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or -proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent C-enter. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669